Citation Nr: 1032704	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-00 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to February 
1946.  He received the Bronze Star Medal, Purple Heart Medal, and 
Combat Infantryman Badge.
This matter initially came before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that decision, the RO denied entitlement to 
service connection for headaches.  Jurisdiction over the 
Veteran's claim has remained with the RO in New York, New York.

In his December 2007 substantive appeal (VA Form 9), the Veteran 
requested a Board hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  In April 2009, he withdrew his hearing 
request.

In June 2009, the Board remanded this matter for further 
development.

In June 2009, the Board also granted the Veteran's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran had headaches in service and there is post-service 
continuity of symptomatology demonstrating a nexus between the 
Veteran's current headaches and the in-service symptomatology.


CONCLUSION OF LAW

The criteria for service connection for headaches are met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claim for service connection for 
headaches, the claim is substantiated, and there are no further 
VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's medical records, including a September 2009 VA 
examination report, reveal that he has been diagnosed as having 
headaches.  Therefore, a current disability has been 
demonstrated.

There is also evidence of in-service headaches and of a 
continuity of symptomatology.  The Veteran's service treatment 
records indicate that in November 1944 he was injured during 
combat operations in World War II when shrapnel from a nearby 
exploding mortar shell hit his helmet.  He experienced a period 
of unconsciousness, reported severe headaches, and was diagnosed 
as having a mild concussion.  He was also treated for headaches 
in December 1944 and September 1945.  During the September 1945 
evaluation he reported that he had experienced headaches for the 
previous 10 months.

A February 1946 Application for Pension and Compensation form (VA 
Form 526) and VA examination reports dated in June and October 
1946 reveal that the Veteran reported frequent/daily headaches.  
During an April 1950 hearing at the RO, he testified that he 
experienced constant pain and pressure in his head.

In a February 1951 letter, the Veteran stated that he experienced 
headaches when he moved his head from side to side.

A June 1956 VA discharge summary reveals that the Veteran was 
hospitalized at the Manhattan VA Hospital from May to June 1956.  
He reported that he had experienced neck pain following his in-
service head injury and that the pain began to radiate to the 
left side of his head and became more marked in the left 
occipital region three years prior to his June 1956 
hospitalization.  The left-sided head pain had been present for 
the previous 3 years and the Veteran frequently reported 
headaches during his hospitalization.

A March 1977 VA neuropsychiatric examination report, treatment 
reports from the Doctors Officenter dated in February and March 
1987, and a December 2005 VA examination report indicate that the 
Veteran reported headaches.

Statements dated in February and May 2007 (VA Form 21-4138) and 
November and December 2007 VA examination reports reveal that the 
Veteran reported that he experienced frequent severe headaches 
which were present ever since service and that he had been 
treated for headaches by many doctors in the years since service.

A September 2009 VA examination report reveals that the Veteran 
reported headaches on the left side of the top of his head.  
Headaches could last all day and were increased by aggravation, 
exertion, and being in small rooms.  He was diagnosed as having 
headaches.

In a July 2010 letter, the Veteran reported that he continued to 
experience daily headaches.

There are conflicting medical opinions as to whether the 
Veteran's current headaches are related to his in-service head 
injury.  The Board, therefore, must weigh the credibility and 
probative value of these opinions, and in so doing, may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).  The Board must account for the evidence it finds 
persuasive or unpersuasive and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 29-40 (1994).

In April 2009, Dr. Lindefjeld provided an opinion that there was 
ample medical evidence to show that the Veteran's in-service head 
injury was the kind of injury that subsequently resulted in 
residuals such as those suffered by the Veteran (i.e. headaches).  
This opinion was based on the fact that the Veteran was diagnosed 
as having a concussion in service and that he had suffered from 
chronic headaches ever since the in-service injury.

The examiner who conducted the June 2009 VA examination opined 
that it was not likely ("less likely") that the Veteran's 
headaches were related to his mild concussion in 1944.  She 
reasoned that a review of the Veteran's claims file revealed that 
there were no complaints of headaches until 2005.
In September 2009, Dr. Ferrara provided an opinion that the 
Veteran's headaches were secondary to his in-service concussion.

The June 2009 opinion is based upon an inaccurate history.  While 
the examiner reasoned that there were no reports of headaches 
until 2005, the evidence clearly indicates that the Veteran 
reported headaches as early as February 1946 and that he 
experienced a long history of headaches in the years since 
service.  As the examiner who provided the June 2009 opinion 
relied on an inaccurate history, her opinion is inadequate.  See 
Boggs v. West, 11 Vet. App. 334, 345 (1998); see also Kightly v. 
Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  

Furthermore, the examiner did not consider the Veteran's reports 
of a continuity of symptomatology in formulating her opinion.  A 
medical opinion is inadequate if it does not take into account 
the Veteran's reports of symptoms and history (even if recorded 
in the course of the examination).  Dalton v. Peake, 21 Vet. App. 
23 (2007).

While the April 2009 opinion is general in nature and the 
September 2009 opinion is unaccompanied by any further 
explanation or reasoning, they are consistent with the evidence 
of record and at least provide support for finding a link between 
the Veteran's current headaches and service.  

The Veteran is competent to report headaches as well as a 
continuity of symptomatology.   See Jandreau, 492 F.3d at 1376-
77; Buchanan, 451 F.3d at 1336.  Furthermore, his reports are 
consistent with the evidence of record and there is nothing to 
explicitly contradict them.  Therefore, the Board finds that his 
reports are also credible.  As the Veteran was treated for 
headaches in service, he has been diagnosed as having current 
chronic headaches, and there is evidence of a continuity of 
symptomatology since service, the criteria for service connection 
for the currently diagnosed chronic headaches have been met.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for headaches is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


